Citation Nr: 0412871	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's widow and his daughter



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.  He died in December 2002, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
decision of the Newark Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2004, the appellant and her daughter appeared before 
the undersigned at a Travel Board hearing at the RO.  The 
appellant submitted additional evidence at the hearing, and 
she waived her right to have the additional evidence reviewed 
by the agency of local jurisdiction prior to review by the 
Board.  See 38 C.F.R. § 20.1304 (2003).  Hence, the Board may 
proceed with review of the entire record.  At the hearing, 
the undersigned granted the appellant's motion to have her 
appeal advanced on the docket due to advanced age.  

In the August 2003 decision, the RO also denied Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  
Because the decision below grants service connection for the 
cause of the veteran's death, which is one basis for 
establishing entitlement to DIC, the matter of entitlement to 
DIC under the alternate basis of Section 1318 is moot, and 
will not be addressed.  


FINDINGS OF FACT

1.  The veteran died in December 2002 at the age of 76; the 
immediate cause of death listed on the certificate of death 
was aspiration; other significant conditions contributing to 
death but not related to the underlying cause of death were:  
end stage Parkinson's disease, dysphagia with peg tube, 
bullous pemphigoid, recurrent urinary tract infection, 
recurrent pneumonia, and recurrent C-difficile colitis.

2.  The veteran had established service connection for 
muscular atrophy of both hands, with ulnar innervated muscle, 
bilaterally (rated 40 percent for the right hand and 30 
percent for the left hand); a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) was awarded effective from December 2000.  

3.  The veteran's service-connected disabilities 
substantially or materially contributed to cause, and 
hastened, his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  A review of the record 
indicates that the appellant received adequate notification 
of the VCAA and implementing regulations via April 2003 
correspondence from the RO.  As the decision below represents 
a full grant as to the aspect addressed, remanding the case 
for further notice at this point would serve no useful 
purpose, but would merely cause needless delay.  The 
appellant is not prejudiced by the decision being made.  

Background

The record shows that the veteran developed muscular atrophy 
of both hands during his active service.  By a July 1946 
rating decision, the RO granted service connection for 
progressive muscular atrophy of both hands.  At the time of 
his death in December 2002, the right hand disability was 
rated 40 percent, and the left hand disability was rated 30 
percent.  A June 2002 rating decision granted TDIU, effective 
from December 2000.  

The certificate of death identified the immediate cause of 
the veteran's death as aspiration.  Other significant 
conditions contributing to death were listed as end stage 
Parkinson's disease, dysphagia with peg tube, bullous 
pemphigoid, recurrent urinary tract infection, recurrent 
pneumonia, and recurrent C-difficile colitis.  

The record includes a March 2002 medical report from a VA 
physician who had previously examined the veteran.  The 
physician noted that the muscular atrophy of the veteran's 
hands was of long duration and related to his service, and 
opined that the most likely caused of the muscular atrophy 
was poliomyelitis.  The physician also report that the 
"disability caused by the veteran's progressive muscular 
atrophy is aggravated by the parkinsonism, and vice versa."  
In an August 2002 medical report, the same VA physician 
stated that the veteran's progressive muscular atrophy of the 
hands (and paralysis of the ulnar nerves) caused severe 
restrictions in his ability to perform activities of daily 
living because of severe hand and arm weakness.  Parkinson's 
disease, noted to have been initially diagnosed in June 1995, 
was manifested in the veteran by dyskinesias, chorea, 
akathisia, and hallucinations.  The examiner reported that 
Parkinson's disease was aggravating the veteran's service-
connected muscular atrophy of both hands.  The physician 
stated "[t]he frequent choreic and dyskinetic movements that 
he has due to . . . Parkinson's disease make daily 
functioning significantly worse as he cannot compensate due 
to the severe weakness."  

In a March 2004 letter from a private physician who had 
treated the veteran before his death, it was noted that the 
veteran suffered from Parkinson's disease as well as primary 
neuronal amyotrophy (noted to have initially manifested in 
service).  The physician opined that "the progressive 
primary neuronal amyotrophy contributed greatly to the 
terminal condition of aspiration and pneumonia."  In another 
March 2004 private medical opinion, a physician stated that 
the veteran's progressive muscular atrophy of the hands "was 
a contributing factor to the eventual aspiration which led to 
[the veteran's] demise and therefore it ultimately appears to 
have been service-connected."  

In April 2004, the claims folder was forwarded for an 
independent medical expert opinion by a physician who 
specializes in neurology to determine whether it is "at 
least as likely as not" that the veteran's service-connected 
muscular atrophy contributed to the cause of his death.  The 
physician, a board certified neurologist and professor and 
chairman of a university department of neurology, reviewed 
the claims folder and reported:

I suspect that [the veteran] did suffer 
from one of the forms of spinal muscular 
atrophy which is a type of motor neuron 
disease.  These conditions can be very 
slowly progressive and may have a 
sporadic or familial basis.  The latter 
stages of [the veteran's] life he 
developed a movement disorder.  It is not 
absolutely clear from the records that 
this was Parkinson's disease however 
there is sufficient evidence to indicate 
that he certainly had a disease of his 
basal ganglia.

I believe it is at least as likely as not 
that the veteran['s] service connected 
muscular atrophy contributed to the cause 
of his death.  It is certainly 
conceivable to me that his service 
connected neuromuscular condition could 
render him less able to withstand his end 
stage illness and therefore hasten his 
death.  

Legal Criteria and Analysis

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The competent (medical) evidence in this case establishes 
that the veteran's service-connected muscular atrophy of the 
hands, bilaterally, with ulnar innervated muscle, materially 
contributed to cause and hastened his death.  The evidence 
shows that the veteran's muscular atrophy was a progressive 
disease, with debilitating effects that rendered the veteran 
less capable of resisting the effects of other diseases 
causing death.  See 38 C.F.R. § 3.312(c)(3).  The medical 
advisory opinion obtained supports such conclusion.  
Therefore, service connection for the cause of the veteran's 
death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.   



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



